                  Case 4:21-mj-30329-DUTY ECF No. 1, PageID.1
                                               AUSA:            Filed 07/02/21 Telephone:
                                                       Nancy Abraham             Page 1 of   6 766-5034
                                                                                          (810)
AO 91 (Rev. ) Criminal Complaint             Special Agent:          Dustin Hurt                  Telephone: (810) 219-6277

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                 Eastern District of Michigan

United States of America
   v.
COREY JOMECHEE GRAY                                                        Case: 4:21-mj-30329
                                                                           Judge: Unassigned,

                                                                           Filed: 07-02-2021 At 11:10 AM
                                                                           CMP USA V GRAY (kcm)



                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                   July 1, 2021                in the county of            Genesee      in the
       Eastern           District of        Michigan        , the defendant(s) violated:
                   Code Section                                            Offense Description
18 U.S.C. § 922(g)(3)                                   user in possession of a firearm




          This criminal complaint is based on these facts:
See attached




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                      DUSTIN HURT, Special Agent, ATF&E
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date: July 2, 2021                                                                            Judge’s signature

City and state:                                                       CURTIS IVY, JR., U.S. Magistrate Judge
                                                                                            Printed name and title
   Case 4:21-mj-30329-DUTY ECF No. 1, PageID.2 Filed 07/02/21 Page 2 of 6




               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                       United States v. Corey Jomechee Gray



      I, Dustin Hurt, being first duly sworn, hereby depose and state as follows:

      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF) since October of 2018. I am currently

assigned to the Detroit Field Division, Flint Field Office. Before working for the

ATF, I was employed by the Michigan Department of State Police (MSP) for

approximately seven years. Before working for MSP, I was a local police officer for

the Grand Ledge Police Department for approximately three years. I held numerous

positions with the MSP, including Detective Sergeant in the Polygraph Unit and

Task Force Officer with the FBI. During my employment with ATF and MSP, I have

conducted or participated in numerous criminal investigations focused on firearms,

armed drug trafficking, and criminal street gangs, and other violations of federal law.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, my review of reports and other materials prepared

by those who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience. The information

outlined below is provided for the limited purpose of establishing probable cause

and does not contain all details or all facts of which I am aware relating to this

                                          1
   Case 4:21-mj-30329-DUTY ECF No. 1, PageID.3 Filed 07/02/21 Page 3 of 6




investigation.

      3.     Based on the facts set forth in this affidavit, there is probable cause to

believe that violations o f 18 U.S.C.§922(g)(3) have been committed by Corey

Jomechee Gray.

      4.     On July 01, 2021 at approximately 0445hrs, Flint Police responded to

the address of 606 West Lorado Avenue, Flint, MI regarding shots fired into an

occupied dwelling. Further investigation revealed a neighbor residing at 610 West

Lorado Avenue, Flint, MI was shot in the back during this incident.

      5.     Officers located approximately fifty (50) fired shell casings in various

calibers, including 9mm and 10mm outside the residence. Additionally, it was

discovered this residence had numerous fresh bullet holes, as well as a Nissan

Altima parked in front of the home with two bullet holes.

      6.     Later on the same date, Detective Trooper Justin Clarke arrived at the

Subject Property and made contact the homeowner, Jomechee Tekeno-Montoya

Gray (XX-XX-1966). During this contact Jomechee Gray Detective Clarke that the

residence was previously searched by Flint PD in the fall of 2020. Jomechee Gray

further stated that despite police previously conducting a search warrant at this

house, he has several guns in the home. Jomechee added he, “always has guns,”

and competes in NRA-based shooting competitions.

                                          2
   Case 4:21-mj-30329-DUTY ECF No. 1, PageID.4 Filed 07/02/21 Page 4 of 6




      7.     On July 1, 2021 a federal search warrant was executed at 606 West

Lorado Avenue, Flint, Michigan. Corey Gray and Jomechee Gray were in the

residence at the time of the search.

      8.     Seized from a hall closet in the common area of the residence was a

Taurus, Model PT 738, .380 caliber pistol, serial number D094090. The firearm

was loaded with one round in the chamber. Based on my training and experience

I know that the firearm was manufactured outside the state of Michigan.

      9.     Also seized from the residence were two loaded magazines, an empty

magazine and several rounds of live 9 millimeter, .38 caliber, 30-30 caliber, 7.62

caliber and .40 caliber ammunition. Ammunition and one of the loaded

magazines were seized form the windowsill of the west bedroom. In the

nightstand of the west bedroom officers found the empty magazine, 9 millimeter

ammunition and residency documents for Corey Gray. Officers also found a

quantity of marijuana in the nightstand.

      10.    I know based on my training and experience that marijuana is a

Schedule I controlled substance as defined by section 102 of the Controlled

Substances Act (21 U.S.C. § 802(6)).

      11.    Corey Gray was charged in a federal complaint on May 20, 2021 with

possession of a machine gun in violation of Title 18 U.S.C. § 922(o) and

                                           3
    Case 4:21-mj-30329-DUTY ECF No. 1, PageID.5 Filed 07/02/21 Page 5 of 6




possession of an unregistered firearm in violation of Title 26, U.S.C. § 5861(d).

(United States v. Gray, 21-mj-30236). On May 25, 2021, Gray was released on an

unsecured bond with conditions that included that he shall “not possess a firearm,

destructive device, or other dangerous weapons. Removal all firearms, destructive

devices or other dangerous weapons from bond address and provide verification to

the supervising officer within 48 hours.”

      12.    On July 1, 2021, U.S. Pretrial Services Officer Linsey Carson

authored a Status Memo stating Corey Gray was released on a $10,000 unsecure

Bond with conditions that include drug testing and treatment. On May 26, 2021,

Corey Gray tested positive for marijuana.

      13.    On July 01, 2021, I spoke with U.S. Pretrial Services Officer Linsey

Carson regarding Corey Gray’s release conditions. At that time, Officer Carson

confirmed the address of 606 West Lorado Avenue, Flint, MI as Corey Gray’s

residence. Officer Carson further advised that Corey Gray was informed he is not

allowed access to firearms while under federal supervision.

      14.    On July 2, 2021, Special Agent Nathan Sutara ran a LEIN query on the

firearm and it revealed that the firearm is not registered.

      15.    Based on the foregoing, I have probable cause to believe that on July 1,

2021, in the Eastern District of Michigan, Corey Jomechee Gray, being a user and

                                            4
   Case 4:21-mj-30329-DUTY ECF No. 1, PageID.6 Filed 07/02/21 Page 6 of 6




person addicted to a Schedule I controlled substance knowingly possessed, in

and affecting commerce, a firearm in violation of 18 U.S.C. § 922(g)(3).




                                     ___________________________________
                                     DUSTIN HURT, Affiant
                                     Special Agent
                                     Bureau of Alcohol, Tobacco, Firearms & Explosives


Sworn to before me and signed in my presence and/or by reliable electronic means

on _________________________.
    July 2, 2021




HON. CURTIS IVY, JR.
United States Magistrate Judge




                                       5
